DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 11,184,009). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
17/529,282
US Patent 11/184,009
Claim 1:
A delay estimation device, comprising: a pulse generator, receiving a reference clock signal, outputting a first clock signal and a second clock signal in response to the reference clock signal; a digitally controlled delay line (DCDL), coupled with the pulse generator, wherein the DCDL receives the first clock signal from the pulse generator and generates a plurality of first phase signals based on the first clock signal; a time-to-digital converter (TDC), coupled with the pulse generator and the DCDL and generating a first timing code based on the first phase signals and the second clock signal; and a control circuit, coupled with the TDC, estimating a specific delay between the first clock signal and the second clock signal based on the first timing code.
Claim 1:
A delay estimation device, comprising: a pulse generator, receiving a reference clock signal, outputting a first clock signal and a second clock signal in response to the reference clock signal; a digitally controlled delay line (DCDL), coupled with the pulse generator, wherein the DCDL receives the first clock signal from the pulse generator and converts the first clock signal into a plurality of first phase signals; a time-to-digital converter (TDC), coupled with the pulse generator and the DCDL and sampling the first phase signals to generate a first timing code based on the second clock signal; and a control circuit, coupled with the TDC, estimating a specific delay between the first clock signal and the second clock signal based on the first timing code.
Claim 2:
The delay estimation device according to claim 1, wherein the pulse generator comprises: a first D flip-flop (DFF), having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the first DFF receives the first clock signal, the data input terminal of the first DFF receives a predetermined data signal, wherein the first DFF outputs the first clock signal via the output terminal of the first DFF in response to a first rising edge of the reference clock signal and the predetermined data signal; and a second DFF, having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the second DFF receives the reference clock signal, the data input terminal of the second DFF is coupled with the output terminal of the first DFF and receives the first clock signal, wherein the second DFF outputs the second clock signal via the output terminal of the second DFF in response to a second rising edge of the reference clock signal.
Claim 2:
The delay estimation device according to claim 1, wherein the pulse generator comprises: a first D flip-flop (DFF), having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the first DFF receives the first clock signal, the data input terminal of the first DFF receives a predetermined data signal, wherein the first DFF outputs the first clock signal via the output terminal of the first DFF in response to a first rising edge of the reference clock signal and the predetermined data signal; and a second DFF, having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the second DFF receives the reference clock signal, the data input terminal of the second DFF is coupled with the output terminal of the first DFF and receives the first clock signal, wherein the second DFF outputs the second clock signal via the output terminal of the second DFF in response to a second rising edge of the reference clock signal.
Claim 3:
The delay estimation device according to claim 1, further comprising a mode selecting circuit coupled between the DCDL and the pulse generator and selectively outputting the reference clock signal or the first clock signal to the DCDL in response to a first mode selection signal.
Claim 3:
The delay estimation device according to claim 1, further comprising a mode selecting circuit coupled between the DCDL and the pulse generator and selectively outputting the reference clock signal or the first clock signal to the DCDL in response to a first mode selection signal.
Claim 4:
The delay estimation device according to claim 3, wherein in response to determining that the first mode selection signal corresponds to a first logic value, the mode selecting circuit outputs the reference clock signal to the DCDL, and in response to determining that the first mode selection signal corresponds to a second logic value inverted to the first logic value, the mode selecting circuit outputs the first clock signal to the DCDL.
Claim 4:
The delay estimation device according to claim 3, wherein in response to determining that the first mode selection signal corresponds to a first logic value, the mode selecting circuit outputs the reference clock signal to the DCDL, and in response to determining that the first mode selection signal corresponds to a second logic value inverted to the first logic value, the mode selecting circuit outputs the first clock signal to the DCDL.
Claim 5:
The delay estimation device according to claim 3, wherein the mode selecting circuit comprises: a first buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the first buffer receives the reference clock signal, the output terminal of the first buffer is coupled with an input terminal of the DCDL, and the control terminal of the first buffer receives the first mode selection signal; and a second buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the second buffer receives the first clock signal from the pulse generator, the output terminal of the second buffer is coupled with the input terminal of the DCDL and the output terminal of the first buffer, and the control terminal of the second buffer receives a second mode selection signal inverted to the first mode selection signal.
Claim 5:
The delay estimation device according to claim 3, wherein the mode selecting circuit comprises: a first buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the first buffer receives the reference clock signal, the output terminal of the first buffer is coupled with an input terminal of the DCDL, and the control terminal of the first buffer receives the first mode selection signal; and a second buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the second buffer receives the first clock signal from the pulse generator, the output terminal of the second buffer is coupled with the input terminal of the DCDL and the output terminal of the first buffer, and the control terminal of the second buffer receives a second mode selection signal inverted to the first mode selection signal.
Claim 6:
The delay estimation device according to claim 5, wherein when the first mode selection signal corresponds to a first logic value, the first buffer and the second buffer are turned off and on, respectively, and the second buffer outputs the first clock signal to the DCDL; wherein when the first mode selection signal corresponds to a second logic value inverted to the first logic value, the first buffer and the second buffer are turned on and off, respectively, and the first buffer outputs the reference clock signal to the DCDL.
Claim 6:
The delay estimation device according to claim 5, wherein when the first mode selection signal corresponds to a first logic value, the first buffer and the second buffer are turned off and on, respectively, and the second buffer outputs the first clock signal to the DCDL; wherein when the first mode selection signal corresponds to a second logic value inverted to the first logic value, the first buffer and the second buffer are turned on and off, respectively, and the first buffer outputs the reference clock signal to the DCDL.
Claim 7:
The delay estimation device according to claim 1, wherein the first clock signal are converted into the first phase signals based on a first combination of delay line codes, and the first combination of the delay line codes is a full code.
Claim 7:
The delay estimation device according to claim 1, wherein the first clock signal are converted into the first phase signals based on a first combination of delay line codes, and the first combination of the delay line codes is a full code.
Claim 8:
The delay estimation device according to claim 1, wherein the control circuit retrieves a reference delay time based on the first timing code and counting from the reference delay time until the reference delay time is equal to the specific delay between the first clock signal and the second clock signal.
Claim 8:
The delay estimation device according to claim 1, wherein the control circuit retrieves a reference delay time based on the first timing code and counting from the reference delay time until the reference delay time is equal to the specific delay between the first clock signal and the second clock signal.
Claim 9:
The delay estimation device according to claim 8, wherein the DCDL has a maximum delay time, the first timing code has a first number of ones and a second number of zeros, and the control circuit retrieves the reference delay time based on the maximum delay time, the first number, and a sum of the first number and the second number.
Claim 9:
The delay estimation device according to claim 8, wherein the DCDL has a maximum delay time, the first timing code has a first number of ones and a second number of zeros, and the control circuit retrieves the reference delay time based on the maximum delay time, the first number, and a sum of the first number and the second number.
Claim 10:
A delay estimation device, comprising: a pulse generator, receiving a reference clock signal, outputting a first clock signal and a second clock signal in response to a first cycle of the reference clock signal; a digitally controlled delay line (DCDL), coupled with the pulse generator, wherein the DCDL receives the first clock signal from the pulse generator and generates a plurality of first phase signals based on the first clock signal; a time-to-digital converter (TDC), coupled with the pulse generator and the DCDL and generating a first timing code based on the first phase signal and the second clock signal; a control circuit, coupled with the TDC, controlling the DCDL based on the first timing code; wherein the pulse generator outputs a third clock signal and a fourth clock signal in response to a second cycle of the reference clock signal; wherein the DCDL receives the third clock signal from the pulse generator and generates a plurality of second phase signals based on the third clock signal; wherein the TDC generates a second timing code based on the second phase signal and the fourth clock signal; wherein the control circuit estimates a specific delay between the third clock signal and the fourth clock signal based on the second timing code.
Claim 10:
A delay estimation device, comprising: a pulse generator, receiving a reference clock signal, outputting a first clock signal and a second clock signal in response to a first cycle of the reference clock signal; a digitally controlled delay line (DCDL), coupled with the pulse generator, wherein the DCDL receives the first clock signal from the pulse generator and converts the first clock signal into a plurality of first phase signals; a time-to-digital converter (TDC), coupled with the pulse generator and the DCDL and sampling the first phase signals to generate a first timing code based on the second clock signal; a control circuit, coupled with the TDC, controlling the DCDL based on the first timing code; wherein the pulse generator outputs a third clock signal and a fourth clock signal in response to a second cycle of the reference clock signal; wherein the DCDL receives the third clock signal from the pulse generator and converts the third clock signal into a plurality of second phase signals; wherein the TDC samples the second phase signals to generate a second timing code based on the fourth clock signal; wherein the control circuit estimates a specific delay between the third clock signal and the fourth clock signal based on the second timing code.
Claim 11:
The delay estimation device according to claim 10, wherein the pulse generator comprises: a first D flip-flop (DFF), having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the first DFF receives the first clock signal, the data input terminal of the first DFF receives a predetermined data signal, wherein the first DFF outputs the first clock signal via the output terminal of the first DFF in response to a first rising edge in the first cycle of the first clock signal and the predetermined data signal, and the first DFF outputs the third clock signal via the output terminal of the first DFF in response to a third rising edge in the second cycle of the reference clock signal and the predetermined data signal; and a second DFF, having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the second DFF receives the reference clock signal, the data input terminal of the second DFF is coupled with the output terminal of the first DFF and receives the first clock signal, wherein the second DFF outputs the second clock signal via the output terminal of the second DFF in response to a second rising edge in the first cycle of the reference clock signal, and the second DFF outputs the fourth clock signal via the output terminal of the second DFF in response to a fourth rising edge in the second cycle of the reference clock signal.
Claim 11:
The delay estimation device according to claim 10, wherein the pulse generator comprises: a first D flip-flop (DFF), having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the first DFF receives the first clock signal, the data input terminal of the first DFF receives a predetermined data signal, wherein the first DFF outputs the first clock signal via the output terminal of the first DFF in response to a first rising edge in the first cycle of the first clock signal and the predetermined data signal, and the first DFF outputs the third clock signal via the output terminal of the first DFF in response to a third rising edge in the second cycle of the reference clock signal and the predetermined data signal; and a second DFF, having a data input terminal, a clock input terminal, and an output terminal, wherein the clock input terminal of the second DFF receives the reference clock signal, the data input terminal of the second DFF is coupled with the output terminal of the first DFF and receives the first clock signal, wherein the second DFF outputs the second clock signal via the output terminal of the second DFF in response to a second rising edge in the first cycle of the reference clock signal, and the second DFF outputs the fourth clock signal via the output terminal of the second DFF in response to a fourth rising edge in the second cycle of the reference clock signal.
Claim 12:
The delay estimation device according to claim 10, further comprising a mode selecting circuit coupled between the DCDL and the pulse generator, selectively outputting the reference clock signal or one of the first clock signal and the third clock signal to the DCDL in response to a first mode selection signal.
Claim 12:
The delay estimation device according to claim 10, further comprising a mode selecting circuit coupled between the DCDL and the pulse generator, selectively outputting the reference clock signal or one of the first clock signal and the third clock signal to the DCDL in response to a first mode selection signal.
Claim 13:
The delay estimation device according to claim 12, wherein in response to determining that the first mode selection signal corresponds to a first logic value, the mode selecting circuit outputs the reference clock signal to the DCDL, and in response to determining that the first mode selection signal corresponds to a second logic value inverted to the first logic value, the mode selecting circuit outputs the one of the first clock signal and the third clock signal to the DCDL.
Claim 13:
The delay estimation device according to claim 12, wherein in response to determining that the first mode selection signal corresponds to a first logic value, the mode selecting circuit outputs the reference clock signal to the DCDL, and in response to determining that the first mode selection signal corresponds to a second logic value inverted to the first logic value, the mode selecting circuit outputs the one of the first clock signal and the third clock signal to the DCDL.
Claim 14:
The delay estimation device according to claim 12, wherein the mode selecting circuit comprises: a first buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the first buffer receives the reference clock signal, the output terminal of the first buffer is coupled with an input terminal of the DCDL, and the control terminal of the first buffer receives the first mode selection signal; and a second buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the second buffer receives the one of the first clock signal and the third clock signal from the pulse generator, the output terminal of the second buffer is coupled with the input terminal of the DCDL and the output terminal of the first buffer, and the control terminal of the second buffer receives a second mode selection signal inverted to the first mode selection signal.
Claim 14:
The delay estimation device according to claim 12, wherein the mode selecting circuit comprises: a first buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the first buffer receives the reference clock signal, the output terminal of the first buffer is coupled with an input terminal of the DCDL, and the control terminal of the first buffer receives the first mode selection signal; and a second buffer, having an input terminal, an output terminal and a control terminal, wherein the input terminal of the second buffer receives the one of the first clock signal and the third clock signal from the pulse generator, the output terminal of the second buffer is coupled with the input terminal of the DCDL and the output terminal of the first buffer, and the control terminal of the second buffer receives a second mode selection signal inverted to the first mode selection signal.
Claim 15:
The delay estimation device according to claim 14, wherein when the first mode selection signal corresponds to a first logic value, the first buffer and the second buffer are turned off and on, respectively, and the second buffer outputs the one of the first clock signal and the third clock signal to the DCDL; wherein when the first mode selection signal corresponds to a second logic value inverted to the first logic value, the first buffer and the second buffer are turned on and off, respectively, and the first buffer outputs the reference clock signal to the DCDL.
Claim 15:
The delay estimation device according to claim 14, wherein when the first mode selection signal corresponds to a first logic value, the first buffer and the second buffer are turned off and on, respectively, and the second buffer outputs the one of the first clock signal and the third clock signal to the DCDL; wherein when the first mode selection signal corresponds to a second logic value inverted to the first logic value, the first buffer and the second buffer are turned on and off, respectively, and the first buffer outputs the reference clock signal to the DCDL.
Claim 16:
The delay estimation device according to claim 10, wherein the first clock signal are converted into the first phase signals based on a first combination of delay line codes, the first combination of the delay line codes is a full code, the control circuit retrieves a second combination of the delay line codes based on the first timing code, and the control circuit uses the second combination of delay line codes to convert the third clock signal into the second phase signals.
Claim 16:
The delay estimation device according to claim 10, wherein the first clock signal are converted into the first phase signals based on a first combination of delay line codes, the first combination of the delay line codes is a full code, the control circuit retrieves a second combination of the delay line codes based on the first timing code, and the control circuit uses the second combination of delay line codes to convert the third clock signal into the second phase signals.
Claim 17:
The delay estimation device according to claim 10, wherein the control circuit retrieves a reference delay time based on the second timing code and counting from the reference delay time until the reference delay time is equal to the specific delay between the third clock signal and the fourth clock signal.
Claim 17:
The delay estimation device according to claim 10, wherein the control circuit retrieves a reference delay time based on the second timing code and counting from the reference delay time until the reference delay time is equal to the specific delay between the third clock signal and the fourth clock signal.
Claim 18:
The delay estimation device according to claim 17, wherein the DCDL has a maximum delay time, the first timing code has a first number of ones and a second number of zeros, the second timing code has a third number of ones and a fourth number of zeros, and the control circuit obtains a corrected delay time based on the maximum delay time, the first number, a sum of the first number and the second number, and a correction factor and retrieves the reference delay time based on the corrected delay time, a sum of the third number and the fourth number, and the third number.
Claim 18:
The delay estimation device according to claim 17, wherein the DCDL has a maximum delay time, the first timing code has a first number of ones and a second number of zeros, the second timing code has a third number of ones and a fourth number of zeros, and the control circuit obtains a corrected delay time based on the maximum delay time, the first number, a sum of the first number and the second number, and a correction factor and retrieves the reference delay time based on the corrected delay time, a sum of the third number and the fourth number, and the third number.
Claim 19:
The delay estimation device according to claim 18, wherein the control circuit adds the correction factor to the first number to update the first number and obtains the corrected delay time based on the maximum delay time, the updated first number, and the sum of the first number and the second number.
Claim 19:
The delay estimation device according to claim 18, wherein the control circuit adds the correction factor to the first number to update the first number and obtains the corrected delay time based on the maximum delay time, the updated first number, and the sum of the first number and the second number.
Claim 20:
A delay estimation method, adapted for a delay estimation device comprising a pulse generator, a digitally controlled delay line (DCDL), a time-to-digital converter (TDC), and a control circuit, wherein the method comprises: receiving a reference clock signal, outputting a first clock signal and a second clock signal in response to the reference clock signal by the pulse generator; receiving the first clock signal from the pulse generator and generating a plurality of first phase signals based on the first clock signal by the DCDL; generating, by the TDC, a first timing code based on the first phase signal and the second clock signal; and estimating, by the control circuit, a specific delay between the first clock signal and the second clock signal based on the first timing code.
Claim 20:
A delay estimation method, adapted for a delay estimation device comprising a pulse generator, a digitally controlled delay line (DCDL), a time-to-digital converter (TDC), and a control circuit, wherein the method comprises: receiving a reference clock signal, outputting a first clock signal and a second clock signal in response to the reference clock signal by the pulse generator; receiving the first clock signal from the pulse generator and converting the first clock signal into a plurality of first phase signals by the DCDL; sampling, by the TDC, the first phase signals to generate a first timing code based on the second clock signal; and estimating, by the control circuit, a specific delay between the first clock signal and the second clock signal based on the first timing code.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896